              IN THE UNITED STATES DISTRICT COURT FOR THE
            MIDDLE DISTRICT OF TENNESSEE NASHVILLE DIVISION

JOYCE TIBBS,                                          )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )    CASE NO.:
                                                      )    JUDGE
TARGET CORPORATION,                                   )
                                                      )
       Defendant.                                     )



                       NOTICE OF REMOVAL OF CIVIL ACTION



       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Target Corporation ("Target")

files this Notice of Removal of Civil Action on the grounds of diversity of citizenship of the

parties. In support of this Notice, Defendant would show the Court as follows:

       1.      On May 30, 2019, Plaintiff, Joyce Tibbs, commenced an action against

Defendant, Target Corporation, in the Circuit Court of Williamson County, Tennessee, in the

case styled Joyce Tibbs v. Target Corporation, Docket Number 2019-288. Pursuant to 28 U.S.C.

§ 1446(a), copies of all process, pleadings, and orders served upon Defendant Target in this

matter are attached hereto as Collective Exhibit 1.

       2.      Collective Exhibit 1 attached hereto includes the only documents filed in this

case. No further proceedings have been filed in the action pending in the Circuit Court of

Williamson County, Tennessee.

       3.      Defendant Target was served with the Summons and Complaint on or about June

3, 2019. See Exhibit 1. See id.




      Case 3:19-cv-00559 Document 1 Filed 07/02/19 Page 1 of 3 PageID #: 1
       4.      The Plaintiff seeks damages for personal injuries which Plaintiff alleges was

caused by the negligence of the Defendant. There ad damnum set forth in the Plaintiff’s

Complaint seeks an amount “in excess of $25,000.00” in damages. Counsel for the parties have

discussed the claimed damages of the Plaintiff. Counsel for the Plaintiff has asserted the Plaintiff

suffered injuries to her right shoulder, left elbow and right knee with a diagnosed meniscus tear

in the right knee. Future medical treatment is being considered including possible surgery.

Counsel for the Defendant requested Plaintiff to stipulate that the claimed damages be capped at

no more than $75,000.00 prior to filing the Notice of Removal. Counsel for the Plaintiff could

not agree to such a stipulation with the understanding that the Defendant would file a Notice of

Removal without such a stipulation.

       5.      Under 28 U.S.C. § 1441(a), actions over which the district courts of the United

States have original jurisdiction are proper for removal. This Court has original jurisdiction over

this case under 28 U.S.C. § 1332(a)(1). This action is removable to this Court because this is a

civil action, the Plaintiff and the Defendant are citizens of different states within the meaning of

28 U.S.C. § 1332, and the amount in controversy exceeds Seventy-Five Thousand Dollars and

00/100 ($75,000.00), exclusive of interest and costs. The Plaintiff is a citizen resident of

Tennessee. The Defendant, Target Corporation, is a Minnesota Corporation with its principal

offices located in Minnesota.

       6.      Based upon the foregoing, this Court has original jurisdiction over the above

entitled action pursuant to 28 U.S.C. § 1332. Because the Plaintiff and the Defendant are citizens

of different states and the amount in controversy exceeds $75,000.00, exclusive of interest and

costs, removal of this action is proper pursuant to 28 U.S.C. § 1441(a) under the procedures set

forth in 28 U.S.C. § 1446.




      Case 3:19-cv-00559 Document 1 Filed 07/02/19 Page 2 of 3 PageID #: 2
       7.      This Notice of Removal is filed with the Clerk of the United States District Court

for the Middle District of Tennessee, Nashville Division, within thirty (30) days, as computed by

Fed. R. Civ. P. 6(a), of service of process upon Defendant, Target Corporation.

       8.      A copy of this Notice of Removal and Collective Exhibit 1 attached hereto has

been filed with the Circuit Court Clerk for the Circuit Court of Williamson County, Tennessee.

Further, a notice of this filing along with a copy of this Notice of Removal and Collective

Exhibit 1 has been served on the Plaintiff by and through their counsel.

       WHEREFORE, based upon the foregoing, Defendant, Target Corporation, hereby serves

notice that the above-captioned action pending against Defendant in the Circuit Court of

Williamson County, Tennessee has been removed therefrom to this Court.

                                             Respectfully submitted,

                                             LAW OFFICE OF THOMAS W. TUCKER III



                                     By:     s/Thomas W. Tucker III
                                             THOMAS W. TUCKER III, #22319
                                             Attorney for Target Corporation
                                             Washington Square Building, Suite 312
                                             222 Second Avenue, North
                                             Nashville, Tennessee 37201-1649
                                             615/244-4693
                                             tomtucker@belsouth.net


                             CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the foregoing has been electronically
forwarded to Mr. Burke Keaty (bkeaty@forthepeople.com), MORGAN & MORGAN, 810
Broadway, Suite 105, Nashville, Tennessee 37219, on this 2nd day of July, 2019.



                                             s/Thomas W. Tucker III
                                             THOMAS W. TUCKER III



      Case 3:19-cv-00559 Document 1 Filed 07/02/19 Page 3 of 3 PageID #: 3
